Citation Nr: 1617497	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.  

2.  Entitlement to an initial compensable evaluation for posttraumatic headaches (HA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1983 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The claims were before the Board in November 2014 and were remanded for evidentiary development.  

The Veteran appeared at a Travel Board hearing in February 2013.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was before the Board in November 2014, and at that time, it was determined that a remand was necessary in order to afford the Veteran with current examinations addressing the severity of his headache and psychiatric disability.  

Unfortunately, for reasons discussed below, the Board cannot conclude that the returned opinions are adequate to resolve the issues on appeal.  Indeed, both the psychiatric and neurological examinations of March 2015 are contradictory in their conclusions, and more information is needed so that the Board can have an adequate understanding of the disability pictures.  

Specifically, with regard to the afforded neurological examination, it is noted that the Veteran was diagnosed with posttraumatic headaches as a result of in-service injury.  While these were not categorized as migraines, as there is no rating criteria specific to non-migraine headache disablement, it is rated by analogy with the regulatory criteria applicable for a migraine headache disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.   In that respect, a key finding with regard to the severity of the headache disability is the extent to which the Veteran experiences prostrating attacks of his headache condition.  Id.  In the narrative report of the examinations given to evaluate headache residuals and the possibility of traumatic brain injury residuals, it was determined that while there were no present TBI residuals, that service-connected headaches prostrate the Veteran "at times."  This was, confusingly, noted in the same narrative report after the neurologist did not find that prostrating attacks were present.  There is thus a clear conflict in the record as to the extent that such attacks occur.  

The examiner did expressly note that prostrating attacks produced some level of an impact on the Veteran's employability (Veteran is in receipt of a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU)), which indicated that, indeed, there are prostrating attacks associated with the service-connected headaches (and potentially, either alone, or, conversely, in concert with other factors, there is potential evidence of possible economic inadaptability associated with headaches).  Unfortunately, the rather cursory discussion of attack frequency as occurring "at times" is unspecific and raises more questions than it answers.  It is asked that the examination report be dispatched to the neurologist who examined the Veteran for an addendum opinion.  In this regard, the examiner should specify as to how many prostrating attacks are experienced in the course of a year (particularly within the last several months), and what, if any, specific impact these attacks have on economic adaptability.  If the examiner deems it necessary to re-examine the Veteran in order to obtain such information, the RO should schedule such a remedial examination.  

With respect to the psychiatric examination offered in concert with the Board's earlier remand, again, it must be concluded that a confusing report was returned with respect to the nature and impact of service-connected adjustment disorder with depressive and anxiety features.  For one, it was initially indicated that there was not more than one mental disorder present in the Veteran; however, the examiner also reported there being a "number of psychological concerns" related to physical health problems both service-connected and nonservice-connected.  "Some of the Veteran's depression" was allegedly related to feelings of spousal infidelity; however, the examiner then opined that only general anxiety disorder was actually present (which is not the diagnostic entity for which service connection has been granted, as anxiety features were considered part and parcel of service-connected adjustment disorder).  This examiner stated that he could not delineate which symptoms were attributable to service-connected pathology "without resort to speculation," and he did not provide a reasoning as to why that was the case.  

Case law from the U.S. Court of Appeals for Veterans Claims (Court) has dictated that when symptomatology cannot be differentiated between service-connected and non-service-connected pathology, the Board is to treat the symptoms as if they were service-connected.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Court has also said, however, that speculative or otherwise conclusory medical opinions (mere data listing followed by a conclusion) cannot be considered as particularly probative in resolving an appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In the current case, the examiner noted both that there was a possibility to differentiate symptoms as well as concluding that he could not make such a differentiation.  He, in addition, noted that the Veteran had depression; however, he also concluded that general anxiety disorder was the only pathology present.  Thus, by suggesting both one and multiple disorders, and by suggesting the possibility of differentiation and then its impossibility, without a supporting rationale, it must be concluded that the returned opinion is rather muddled and unhelpful in resolving the appeal.  

When the Board undertakes a responsibility to provide an examination, it is inherent in such request that the returned opinion be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the returned opinions proffered subsequent to the most recent remand do not satisfy that criteria, there has not been a substantial compliance with prior Board directives and remedial action must occur.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the neurologist who examined the Veteran in 2015 (if available) so that an addendum opinion regarding the frequency of prostrating headache attacks can be authored.  In this regard, it is asked that the examiner determine the number of attacks experienced by the Veteran in the last 12-month period, to include the frequency of occurrence in daily, monthly, and/or annual increments.  Any economic inadaptability associated with the headaches should be specifically described.  Should it be necessary for the Veteran to be examined prior to the rendering of such an opinion, the RO should schedule the Veteran for an appropriate remedial examination.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination with an examiner other than the one who conducted the 2015 examination for the purposes of determining the severity of service-connected adjustment disorder with anxiety and depressive features.  The examiner should list all symptomatology attributable to the service-connected disorder, and if such symptoms cannot be separated, a reasoning as to why that is the case should be offered.  The level of occupational and social functioning impairment associated with the service-connected disorder should be specifically expressed.

With regard to all opinions rendered, a detailed rationale explaining all conclusions reached should be offered in the narrative portion of the examination report.  A mere listing of data followed by a conclusion, or a cursory statement regarding the speculative nature of a requested opinion (i.e. without explanation as to why speculation would be necessary), are unacceptable and will require yet another remand for remedial compliance with Board directives.   

3.   The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and return the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




